Case 1:19-cv-04607-RLY-TAB Document 47 Filed 11/20/20 Page 1 of 3 PageID #: 312




                  IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 CHANDLER TWO HUNTER BEACH, )
                                 )
                Plaintiff,       )
                                 )             Cause No. 1:19-cv-04607-RLY-TAB
      v.                         )
                                 )
 CITY OF CARMEL, a municipality, )
 and ADAM THEIS, an individual,  )
                                 )
                Defendants.      )

      DEFENDANT THEIS’ MOTION FOR LEAVE TO WITHDRAW OR
     SUPPLANT DKT. 44 WITH AN AMENDED MOTION FOR SUMMARY
                            JUDGMENT


       Defendant, Adam Theis, by counsel, respectfully requests that the Court

 grant him leave to withdraw his Motion for Summary Judgment and file an

 Amended Motion for Summary Judgment, and in support hereof he states as

 follows:

       1.     On November 19, 2020, Defendant Adam Theis filed his Motion for

 Summary Judgment [Dkt. 44], along with Designation of Evidence [Dkt. 45] and

 Memorandum in Support of Motion for Summary Judgment [Dkt. 46].

       2.     There was confusion with undersigned counsel and his paralegal as to

 the readiness of the Motion [Dkt. 44] to be filed. Given this confusion, the Motion

 was inadvertently electronically signed and filed while still in draft form – as can be

 evidenced by some typographical errors and noun/verb tense disagreement.
Case 1:19-cv-04607-RLY-TAB Document 47 Filed 11/20/20 Page 2 of 3 PageID #: 313




       3.     Consequently, Defendant seeks leave to file the attached Amended

 Motion for Summary Judgment. (Exhibit A)

       4.     If this Motion for Leave is granted, then Defendant also requests that

 his Designation of Evidence [Dkt. 45] and Memorandum in Support of Motion for

 Summary Judgment [Dkt. 46] be associated with the Amended Motion for Summary

 Judgment, once approved.

       5.     Plaintiff will not be prejudiced by the granting of this Motion.

       WHEREFORE, Defendant, Adam Theis, by counsel, respectfully requests

 leave to file an Amended Motion for Summary Judgment and to have his Designation

 of Evidence and Supporting Memorandum be associated with the Amended Motion

 and for all other relief just and proper in the premises.

                                         Respectfully submitted,

                                         COOTS, HENKE & WHEELER, P.C.


                                         s/ Matthew L. Hinkle
                                         Matthew L. Hinkle, #19396-29
                                         Attorney for Defendant, Adam Theis




 //
Case 1:19-cv-04607-RLY-TAB Document 47 Filed 11/20/20 Page 3 of 3 PageID #: 314




                           CERTIFICATE OF SERVICE

        I hereby certify that on the 20th day of November, 2020, a copy of the
 foregoing was filed electronically. Notice of this filing will be sent to the following
 parties by operations of the Court=s electronic filing system.

 Julie A. Camden
 David W. Gray
 CAMDEN & MERIDEW, PC
 10412 Allisonville Road, Suite 200
 Fishers, IN 46038
 jc@camlawyers.com
 Attorney for Plaintiff

 Aimee Rivera Cole
 TRAVELERS STAFF COUNSEL OFFICE
 280 East 96th Street, Suite 325
 Indianapolis, IN 46240
 arcole@travelers.com
 Attorney for Defendant, City of Carmel
                                               s/ Matthew L. Hinkle
                                               Matthew L. Hinkle, #19396-29

 COOTS, HENKE & WHEELER, P.C.
 255 East Carmel Drive
 Carmel, IN 46032
 Tel: (317) 844-4693
 Fax: (317) 573-5385
 Email:mhinkle@chwlaw.com
        aemerson@chwlaw.com
